DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1-9, 12, 17-25, and 28 under 35 U.S.C. 102(a)(2) and claims 10 and 26 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendment.
Claims 11, 13, 27, and 29 have been cancelled.  Thus, claims 1-10, 12, 14-26, 28, 30, 31, and 32 are presented for examination.

Allowable Subject Matter
Claims 1-10, 12, 14-26, 28, 30, 31, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Forster [U.S. Patent Publication 2009/0140860], discloses an RFID tag operating as an Electronic Article Surveillance (EAS) device where it receives signals via its antenna (paragraphs 0033 and 0038), a chip on an RFID tag used for processing received EAS signals (paragraph 0037), and an RFID processor responding with EAS signals when operating as an EAS device (paragraph 0037). However, no art of record discloses the EAS communication operations are used for theft prevention, the RFID communication operations are used for inventorying purposes, and the NFC communication operations are used for purchase transaction purposes. Furthermore, no art of record teaches a USD to obtaining a measurement value for a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689